DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/25/2021 has been entered. The amendments to the claims incorporated indicated allowable subject matter identified in the office action mailed 10/7/2021 and therefore the application has been placed in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ben Bedi on 11/3/2021.

Please amend claims 26, 28, 29, and 30 as presented below:

26.	(Currently Amended) A method for controlling transport of a fluid stream, said method comprising: 
receiving, using a distant fluid facility sensor, a distant flow condition attribute value for a distant fluid facility; 

receiving, using one or more pre-processing flow sensors, a pre-processing flow condition attribute value for one or more input fluid streams entering said distant fluid facility; 
calculating, using a downstream control device and based upon said proximate flow condition attribute value, a load value of said proximate fluid facility; 
arriving, using a neural network and based upon said distant flow condition attribute value and said distant pre-process flow condition attribute value, at a modified flow condition attribute value for said distant fluid facility and that accounts for changes in values of fluid condition attributes, as a function of time, of said distant fluid facility and of one or more of said input fluid streams entering said distant fluid facility; 
calculating, using a downstream control device and based upon said modified flow condition attribute value, a modified load value of said distant fluid facility; 
adjusting, using a fluid flow controller that is designed to be communicatively coupled to flow-directing device, fluid flow through flow directing device to minimize a sum of said load value of said proximate fluid facility and said modified load value of said distant fluid facility; and
wherein said calculating said load value of said proximate fluid facility, includes computing a sum of a proximate fluid facility intermediate value and Bp, wherein said proximate fluid facility intermediate value is a product of Ap and said flow condition attribute values within said proximate fluid facility, and wherein said Ap and Bp are real numbers. 

28.	(Currently Amended) The method of claim 26 d, wherein said distant fluid facility intermediate value is a product of Ad and said flow condition attribute values within said distant fluid facility, and wherein Ad and Bd are real numbers. 

29.	(Currently Amended) The method of claim 26 
(KpX                
                     
                    e
                
            ) + (Ki integral[0,t](                
                     
                    e
                
            )) + (Kd                
                     
                    d
                    e
                
            /dt),
Wherein said Kp is a proportional constant, said Ki is an integral constant, said Kd is a derivative constant, and wherein                 
                    e
                
             equals the difference between said load value of said proximate fluid facility and said modified load value of said distant fluid facility.

30.	(Currently Amended) The method of claim 26 

Allowable Subject Matter
	The examiner’s reasons for indicating allowable subject matter is documented in the office action dated 10/7/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116